Citation Nr: 1712218	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  09-44 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a colon resection and diverticulitis, to include secondary to medications taken for service-connected disabilities.

2.  Entitlement to an increased rating for tachycardia with atrial fibrillation, evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to June 1987 and from July 1987 to July 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In April 2014, a Board hearing was held where the Veteran appeared, along with his spouse, and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's file.

In February 2016, the Board remanded the issue on appeal to the agency of original jurisdiction (AOJ) for additional development.  The remand instructions included a directive for the reviewer to specifically address if the Veteran's diverticulitis was more, less, or equally likely related to medications taken for service-connected disabilities, or if the Veteran's diverticulitis was aggravated by his service-connected disabilities to include medications taken for those disabilities.  The examiner who performed the June 2016 medical examination specifically addressed these issues, along with the reasons and basis for his findings.  The Board finds that there has been substantial compliance with the Board's remand directives, and the matter is now appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In January 2016, the Veteran submitted a timely Notice of Disagreement with a December 2015 rating decision denying an increased rating for the service-connected tachycardia with atrial fibrillation.  Because the notice of disagreement placed this in appellate status, the matter must be remanded for the originating agency to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).


FINDINGS OF FACT

1.  The Veteran was not diagnosed with diverticulitis until 2007, over fifteen years after service.

2.  The Veteran's diverticulitis was not incurred in service, nor caused or aggravated by the medications prescribed for his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a colon resection and diverticulitis have not been met.  38 U.S.C.A. §§ 1110 , 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2016).

2.  Residuals of a colon resection and diverticulitis are not secondary to any service-connected disabilities or medications associated with those service-connected disabilities.  38 C.F.R. §§ 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Law and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnoses after discharge when all other evidence, including pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Sheldon v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).
Under section 3.310(a), service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of the relevant evidence, the Board must weigh its probative value.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis for Residuals of a Colon Resection and Diverticulitis

The Veteran contends that his residuals of a colon resection and diverticulitis are due to his active duty service, to include as secondary to his service-connected conditions and/or medications to treat those conditions.  A written statement from the Veteran, dated January 2008, clarifies that he is claiming diverticulitis as secondary to constipation caused by pain medications prescribed during service.  The Board will therefore address primary and secondary service connection for diverticulitis.

The Veteran's service treatment records are associated with the record and appear to be complete.  Beginning with the August 1983 entrance examination, the Veteran was listed as being in "good physical condition, and able to enter armed services."  In a triage note from October 1984 the physician noted a complaint of abdominal pain.  The Veteran had a McVey repair of recurrent right inguinal hernia in June of 1985, and an examiner's report from two weeks following the procedure notes swelling near the groin area, but the Veteran denied having any pain.  A following report from July 1985 notes the Veteran as having constipation for three days, but no pain.  A September 1985 triage note reports that the Veteran was complaining of diarrhea and sharp abdominal pain.  A discharge note from April 1986 notes the Veteran was admitted for a preperitoneal repair of recurrent right inguinal hernia.  A follow-up examination report notes the scar from the April procedure and the rest of the examination was within normal limits.  The Veteran's entrance examination for his second period of active duty, from July 1987 to July 1990, notes his present health as "excellent" and not taking any medications at the time.  The Veteran reported having sharp abdominal pain in May 1990.  A "Master Problem List" from May 1990 also notes the Veteran as having acute gastroenteritis.

The Veteran's post-service medical records are associated with the record and appear to be complete.  A general medical exam from November 1996 notes the Veteran as "status post herniorrhaphy x 2 with no current impairment."  A general surgery follow-up from February 2006 notes the Veteran as having undergone three hernia repairs and that although the wound has healed, the Veteran reports pain in this area "since 2000."  A January 2008 progress note describes the Veteran as having extensive colonic diverticulosis and that mild focal hazy inflammatory change adjacent to portions of the sigmoid and descending colon as described suggest "mild uncomplicated diverticulitis."  A February 2008 anesthesiology pre-operative note reports the Veteran was hospitalized on two previous occasions for acute diverticulitis.  The examiner performed a colonoscopy and no diverticulitis was seen.  An October 2010 medical report describes the Veteran as constipated and instructed to use Miralax and a stool softener.  The constipation was described by the examiner as "unspecified."

Included in the claims file are medical records from the Social Security Administration (SSA).  A November 2007 examination notes "the patient has been taking opiates for his chest pain...and has moderate constipation as a result of his opiate use.  The patient's constipation is probably precipitating factor for the development of his diverticulitis."  A physical examination from December 2007 notes the Veteran has a history of chronic constipation and that he was hospitalized in November 2007 "secondary to acute diverticulitis."

From an evidentiary standpoint, it is undisputed that constipation is one of many possible causes of diverticulitis.  The Board also acknowledges that some opiates may cause constipation.  However, the key issue is whether the Veteran's diagnosed diverticulitis is related to the specific medications taken for treatment of his service-connected disabilities.  More specifically, the records furnished by the SSA are entirely silent as to whether or not any causal relationship can be drawn between the Veteran's service-connected disabilities and the medications he was prescribed to treat those disabilities.  For this reason, the medical records furnished by the SSA were assigned less probative weight than medical records that directly address the medications taken by the Veteran and their likelihood of causing diverticulitis.

The Board considered the Veteran's lay evidence in forming this decision.  During an April 2014 hearing, the Veteran provided testimony regarding his colon resection and diverticulitis.  The Veteran recalled being treated on multiple occasions during service for gastrointestinal issues, abdominal pain, and stomach pain.

The Board finds the Veteran to be a credible witness, as his recounting of his experiences in service has remained consistent throughout the appeals process.  While the Veteran is undoubtedly competent to testify as to his experiences during service, to include his recollection of symptoms and the corresponding treatment, the Veteran is not competent to say that his in-service complaints and gastrointestinal diagnoses during service are in any way related to his diverticulitis, diagnosed in 2007.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran, claiming service connection for a back disorder, and his wife, lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation.")  In light of these facts, the Board has assigned more probative weight to the medical evidence on record, most notably the June 2016 VA examination.

In the June 2016 VA medical examination, the examiner concluded that "the Veteran's diverticulitis more, less, or equally not likely related in any way to medications taken for treatment of his service connected disabilities."  The examiner went on to conclude that "his diverticulitis was not aggravated by his service-connected disabilities to include medications taken for treatment of his in-service connected disabilities."  The examiner also addressed the Veteran's in-service complaints by concluding "the Veteran's diverticulitis more, less, or equally, not likely related to any of the in-service complaints and gastrointestinal diagnoses recorded in his service treatment records."  The examiner also addressed the age of the Veteran during his active duty service and the unlikelihood of diverticulosis developing at that age in stating "...and was 25 years of age in 1990; when diverticulosis or diverticulitis is very rare.  Occurrence then, of diverticulitis, and surgery, almost two decades later cannot be related to the claimed symptoms in service."

In a post remand brief, the representative raised the issue of the VA examiner's expertise in gastrointestinal impairments.  As an initial matter, the Board is entitled to presume the competence of the VA examiner and the adequacy of his opinion.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Further, as explained by the United States Court of Appeals for the Federal Circuit in Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009), the Board is entitled to assume the competence of a VA examiner, and the appellant bears the burden of persuasion on appeal to show that such reliance was in error.  See Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999) and Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001)).  The Veteran and his representative have submitted no evidence to suggest that the VA examiner was not competent to render a medical opinion.  As such, the Board presumes that the examiner was competent for such purposes.

Based on the aforementioned, a direct causal relationship between the present disability and the disease or injury incurred or aggravated during service cannot be established and direct service connection must be denied.  As the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt standard does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection on a secondary basis requires (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).
In order for the Veteran to be granted service connection on a secondary basis for diverticulitis, caused by constipation from certain pain medications prescribed during service, the Veteran's constipation would need to be service connected.  After a review of the file, the Board notes the Veteran has not been service connected for constipation, the original date of denial was September 15, 2008 and subsequent appeals have not resulted in a grant of service connection by the Board.

Additionally, the examiner in June 2016 specifically addressed the medications prescribed to the Veteran and their likelihood to cause diverticulitis.  The examiner notes that opiate use is among the possible causes of diverticulitis, but, that the Veteran was not prescribed morphine until 2008 and was given acetaminophen with codeine also around the same time.  The examiner opined the "rest of meds are very unliklly [sic] to either cause or aggravate diverticulosis."  The examiner included a long list of the various medications the Veteran had been prescribed since 2004.  The examiner ultimately concluded the Veteran's diverticulitis more, less, or equally not related in any way to medications taken for treatment of his service-connected disabilities.

Thus, based on the above findings, primarily the lack of a service-connected disability upon which secondary service connection for diverticulitis may be granted, service connection on a secondary basis must be denied.  Additionally, the record is void of any medical opinion wherein a conclusive determination was made linking the Veteran's diverticulitis to service or to medications taken by the Veteran for his service-connected disabilities.

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in March 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service records, supporting lay statements, private treatment records, and VA medical records.  The Veteran was also afforded a new VA examination in June 2016 to assist in determining the etiology of the Veteran's disability.  The examination was adequate because it was performed by a medical professional, was based on a review of the Veteran's record, history, and symptomatology, and included the necessary findings.

Additionally the Veteran provided testimony at a Board hearing in April 2014.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate his claims and the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.  

Finally, all due process considerations have been met.  The Board acknowledges that additional evidence was associated with the record after the most recent Supplemental Statement of the Case, however, the evidence largely related to issues not on appeal or was otherwise not relevant in the present case.  

For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist required by the VCAA.

ORDER

Service connection for residuals of a colon resection and diverticulitis is denied.


REMAND

In January 2016, the Veteran submitted a timely Notice of Disagreement with a December 2015 rating decision denying an increased rating for the Veteran's service connected tachycardia with atrial fibrillation.  A review of the record shows that the Veteran has not been furnished a new Statement of the Case.  Because the notice of disagreement placed this in appellate status, the matter must be remanded for the originating agency to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

The RO or AMC should provide the Veteran with a Statement of the Case as to the issue of an increased rating for tachycardia with atrial fibrillation.  The Veteran should be informed that he must file a timely and adequate substantive appeal to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


